Fowler, J.
(on motion for rehearing). I dissent from the disposition of the case made upon respondent’s motion for rehearing, which affirms the judgment below and vacates the mandate originally entered reversing the judgment. The opinion of the court by Mr. Justice Stevens holds that the statute involved, sec. 167.16, Stats. 1925, providing that no person shall offer or expose for sale any wood-sawing machine unless it is provided with a reasonable safety device for the'prevention of accidents from the saw, imposed the *475absolute duty on manufacturers to furnish such a device with every machine sold, and that it was for the jury to determine under the evidence introduced at the trial whether the device furnished by the defendant was sufficient. This holding was pointless unless it can be- considered that the failure to furnish a device sufficient to satisfy the statute may be a cause of injury, as no device of any kind was on the machine involved at the time plaintiff was injured. It is now held that as no device was on the machine the manufacturer’s failure to furnish a sufficient device with the machine when it sold it could not. constitute a cause of the injury, and the case of Derouso v. International Harvester Co. 157 Wis. 32, 145 N. W. 771, is cited in support of the holding. In that case a similar statute requiring a safety device on a corn shredder was involved. A feeding device was furnished by the manufacturer when the shredder was sold, but it had been broken and was removed for that reason and was not on the machine at the time of the injury. It was held under the circumstance of the removal because of the breakage that the failure to furnish the device was not a cause of the injury. This was obviously because whether the feeding device was sufficient or insufficient it would have been broken and removed. It would not have been attached at the time of. the injury in either case, and thus furnishing it would not have prevented the injury. In this case there is no evidence to account for absence of the saw guard. In the absence of evidence accounting for its absence it should be presumed that a sufficient guard would have been attached and remained attached had it been furnished by the manufacturer. A state of facts proven to exist will be presumed to have continued. 22 Corp. Jur. p. 86. In view of the presumption it was for the jury to say under all the circumstances shown by the evidence whether the guard furnished by the defendant was sufficient, and if not whether presence of a sufficient guard would have prevented, or omission to furnish it would have caused, the *476plaintiff’s injuries. Under the decision of the case finally made, furnishing an insufficient safety device which is maintained renders the manufacturer liable for injuries which a sufficient one would have prevented, while furnishing none at all relieves him from all liability. The decision permits evasion and avoidance of the statute, emasculates it, frustrates its purpose, and renders it ineffectual.
I am authorized to state that Mr. Justice Crown hart concurs in this dissent.